DETAILED ACTION
This Office Action is in response to RCE amendment filed on February 18, 2022. 
In the instant RCE amendment, claims 1, 11, and 15 are independent claims; claims 4, 9-10, and 16-18 are cancelled; claims 3, 6-7, 12-13, and 19-20 are previously presented; claims 2, 5, 8, and 14 are original; claims 1, 11, and 15 are currently amended.
Claims 1-3, 5-8, 11-15, and 19-20 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered. 

Response to Amendment
The amendment filed February 18, 2022 has been entered. Claims 1, 11, and 15 are independent claims; claims 4, 9-10, and 16-18 are cancelled; claims 3, 6-7, 12-13, and 19-20 are previously presented; claims 2, 5, 8, and 14 are original; claims 1, 11, and 15 are currently amended. Applicant’s amendments and argument to claims are NOT persuasive to overcome claim rejections as set forth in the most recent office action mailed 10/07/2021.

Response to Argument
Applicant’s amendments and arguments to claims have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160042269) in further view of Efimov – US 20160003653, Dlugos et al. (US 6191687), Ramsesh – US 20120293115, Mehnert (US 20110006757), Nishimura – US 4651291, and Nakane – US 4866633, and further in further view of Cote – US 20120042725 and Triaca – US 20170074702.

Regarding claim 1, Wang teaches a gas meter (para. 0067: gas meter), comprising: 
a meter body 10A with flanged ends (see described fig.1 below), the meter body 10A forming an interior cavity (fig.1; impeller is located within the gas meter as in para.0112; impeller is one of components of gas meter; hence “the meter body forming an interior cavity”); 


    PNG
    media_image1.png
    343
    521
    media_image1.png
    Greyscale


impellers disposed in the interior cavity (impeller is located within the gas meter as in para.0112; impeller is one of components of gas meter; hence “impellers disposed in the interior cavity”); and 
an electronic recording device (para.0004: an electronic recording device) coupled with the impellers (para.0004: impellers are magnetically coupled to an electronic recording device; hence “an electronic recording device coupled with the impellers”), the electronic recording device comprising:
a processor (para.0005: electronic recording device also functions as a processor since it compensates measurement of consumed gas for density changes due to fluctuations in the temperature, pressure, and/or composition of the gas being metered, resulting in an extremely accurate measurement of the consumed gas; hence, the electronic recording device comprises a processor).
(a Wiegand sensor as in para.0005; Wiegand sensor corresponds to “a sensor unit”) responsive to rotation of the impellers to generate a data signal without contact with the impellers (para.0004-0005: impellers of gas meter are magnetically coupled to an electronic recording device; a magnetic coupling device senses movement of the impellers by sensing passage of magnets fixed to rotating impellers; this is done with a Wiegand sensor mounted outside pressure body of the gas meter; volume of gas or other fluid displaced over a period of time is determined based on measuring number of rotations of the impellers as in para.0004; hence movement of the impellers stimulates the Wiegand sensor; thus “the sensor unit responsive to rotation of the impellers to generate a data signal without contact with the impellers”).
Wang further teaches gas meter comprises a power unit (para.0006: electronically compensated gas meters may fail to correctly record amount of gas volume passing through it due to i.e. power loss; hence “gas meter comprises a power unit”).
While Wang teaches electronic recording device comprising: a processor (as reasons stated above), and while Wang also teaches a Wiegand sensor mounted outside pressure body of the gas meter, it does not explicitly teach the encoder device comprise: all components: processor, a timing circuit, and non-volatile memory, all three together forming a micro-controller, a sensor unit coupled to the micro-controller, a power unit separate from the sensor unit and coupled to the micro-controller, and a battery coupled to the power unit and the micro-controller, an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring; a battery coupled to the power unit and the processor; wherein the power signal is directed to the battery and is sufficient to operate the processor and timing circuit to write data into the non-volatile memory.
1 having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) 1 includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits (figs.1-2; [0047]: self-powered counter, wherein Wiegand sensor 2 as a power generating element or “power unit”; [0048]: FRAM 4 corresponds to “memory”; Wiegand sensor 2 also corresponds to “power unit”); [0048]: counting circuit 4 counts incoming pulses per unit of time depending on upwards or downwards rotary direction, hence, counting circuit 4 also corresponds to “a processor”; [0048]: entire assembly of the batteryless counter is housed in a tubular housing that is screwed into a gas meter; [0049]: wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits; thus “a concept of: encoder device (or electronic recording device) having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits”). Efimov further teaches sensor unit 2 of the encoder device 1 is responsive to rotation of turbine wheel of a turbine flow meter, in which the sensor unit 2 detects rotation of turbine wheel of a turbine flow meter by detecting rotating magnet field generated by one or more permanent magnets associated with the turbine wheel of the turbine flow meter to generate a data signal ([0048]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electronic recording device of Wang with teachings of Efimov to include the encoder device comprise: all components: processor, and memory, a sensor unit, a power unit; sensor unit of the encoder device is responsive to rotation of turbine wheel of a turbine flow meter to generate a data signal, for housing the entire 
Wang and Efimov does not explicitly teach all components: processor, a timing circuit, and non-volatile memory, all three together forming a micro-controller, a sensor unit coupled to the micro-controller, a power unit separate from the sensor unit and coupled to the micro-controller, and a battery coupled to the power unit and the micro-controller, an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring; a battery coupled to the power unit and the micro-controller; wherein the power signal is directed to the battery and is sufficient to operate the processor and timing circuit to write data into the non-volatile memory.
Dlugos teach a sensor unit 10 (Wiegand generator 10 correspond to “a sensor unit” as in col.4, lines 15-21: rotation of valves, which represent water or gas displacement, is detected by the Wiegand generator which, in turn, produces therefrom output pulses), wherein the sensor unit 10 responsive to rotation of rotating valve(s) to generate a data signal and a power signal, concomitantly or at the same time or simultaneously, without contact with the rotating valve(s); hence, movement/rotation of the valve(s) stimulates the Wiegand sensor (col.2, lines 11-18: power signal produced from Wiegand sensor; hence, Wiegand sensor also corresponds to “power unit”; col.4, lines 24-25: a Wiegand effect generator 10 has no moving parts; thus “sensor unit and power unit of encoder device responsive to rotation of valve(s) to generate a data signal and a power signal without contact with the valve(s)”).
Since Wang teaches electronic recording device comprises a processor and memory; since Wang also teaches a Wiegand sensor mounted outside pressure body of the gas meter; , it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electronic recording device of Wang with teachings of Dlugos to include encoder device comprise: a sensor unit, power unit, wherein the sensor unit and the power unit of the encoder device responsive to rotation of the impellers to generate a data signal and a power signal without contact with the impellers; wherein the encoder device includes an enclosure that seals the sensor unit, the power unit, the processor, and memory inside and affixes to the meter body (as recited in claim 7); wherein the encoder device includes a wiring harness that extends from the enclosure (as recited in claim 8); for having little to no maintenance over its anticipated life since Wiegand effect generator has no moving parts (col.4, lines 24-26 of Dlugos). Wiegand sensor is self-powered and thus, do not require an internal or external power source, which in turn, allows for placement of metering equipment i.e. a gas or water meter in generally inaccessible locations (col.4, lines 1-9 of Dlugos). 
Wang, Efimov, and Dlugos does not explicitly teach all components: processor, a timing circuit, and non-volatile memory, all three together forming a micro-controller, a sensor unit coupled to the micro-controller, a power unit separate from the sensor unit and coupled to the micro-controller, and a battery coupled to the power unit and the micro-controller; an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring; a battery coupled to the power unit and the micro-controller; wherein the power signal is directed to the battery and is sufficient to operate the processor and timing circuit to write data into the non-volatile memory.
18 and a power unit/source (16, 56, 58) separate from the sensor unit/module 18 (fig.5), the sensor unit/module 18 and the power unit/source (16, 56, 58) responsive to rotation of the impellers to generate a data signal and a power signal, respectively, without contact with a rotating target 32 (fig.3A).
	Ramsesh further teaches that power unit/source (16, 56, 58) comprises a thin wire conductor 48 wrapped around a magnetic core 46/52; an electrical current within coil of wire is induced, hence power signal originates from the wire conductor 48 (fig.3A, [0047-0048] and [0034]).
	Ramsesh further teaches sensing unit/module 18 include a processor and power source provide operational power to sensing module 18; sensing module 18 includes a processor or other integrated circuit that utilizes a voltage or power signal to determine speed of rotation target 32 ([0061] and [0055]). 
Ramesesh further teaches a battery coupled to the power unit and the processor ([0061]: sensing module/unit 18 includes a microprocessor; [0038]: a rechargeable power source/unit i.e. a rechargeable battery; and see also fig.5; thus “a battery coupled to the power unit and the processor”). 
Ramesesh reference further teaches a battery coupled to the thin wire conductor ([0055]: electrical voltage (which also corresponds to “power signal”) from coil (or thin wire conductor) 48 is used to both sense speed of target (data signal) and generate power to operate sensor 12 and/or recharge the power source i.e. rechargeable battery; thus “a battery coupled to the thin wire conductor”). 
Ramesesh reference further teaches directing the power signal to charge a battery ([0039]: the rechargeable power source or battery is configured to be recharged using at least a portion of electrical current (electrical current also corresponds to “power signal”) induced by change in magnetic flux; thus “directing the power signal to charge a battery”).
	Since Ramsesh further teaches sensing module 18 is powered up to allow for storing and retrieving data from a memory or even wirelessly transmitting data ([0095]); and since Ramsesh teaches power/energy source 58 may be a rechargeable battery, capacitor, or any other device capable of storing power ([0062]), and since Dlugos teach a sensor unit, wherein the sensor unit responsive to rotation of rotating valve(s) to generate a data signal and a power signal, concomitantly or at the same time or concomitantly or at the same time or simultaneously, without contact with the rotating valve(s) (as reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine electronic recording device of modified Wang with concept teachings of Ramsesh to include encoder device comprise: a sensor unit, power unit separate from the sensor unit, processor, and memory, wherein the sensor unit and the power unit of the encoder device responsive to rotation of the impellers to generate a data signal and a power signal, respectively, without contact with the impellers; a battery coupled to the power unit and the processor; wherein the power signal is directed to charge a battery; wherein the power signal energizes the processor (as recited in claim 2); wherein the power signal energizes the processor, which responds by recording data in memory, the data correspond with the data signal (as recited in claim 3); energy storage on board the encoder device to provide power to the processor, for sensing and independently generating operational power and to allow sensor to operate independently for long durations of time ([0004]).
Wang, Efimov, Dlugos, and Ramsesh does not explicitly teach all components: processor, a timing circuit, and non-volatile memory, all three together forming a micro-controller, a sensor unit coupled to the micro-controller, a power unit separate from the sensor unit and coupled to the micro-controller, and a battery coupled to the power unit and the micro-controller; an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are 
Mehnert teaches an annular ring 14 with opposing magnetic poles EM1, EM2 (figs.3-4), wherein the annular ring 14 rotates about a central area within which at least Wiegand element is located without contact with the annular ring 14 (figs.3-4 and [0031]).
Mehnert further teaches a counter unit having a non-volatile data memory (see claim 13 of Mehnert).
Since Dlugos further teaches opposing magnetic poles coupled to a valve of a meter wherein the valves rotates upon occurrence of flow of a predetermined amount of a gas or liquid through the meter (col.1, lines 65-67 and col.2, lines 1-5 and lines 61-67 and col.3, lines 1-33 and fig.2) (hence, the opposing magnetic poles co-rotates with the valve of the meter in response to flow of fluid through interior cavity of the meter), and since Mehnert further teaches a counter unit having a non-volatile data memory (see claim 13 of Mehnert), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify opposing magnetic poles of modified Wang with concept teachings of Mehnert to include an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring; concomitantly generating a data signal and a power signal, each from an independent device, in response to rotation of an annular ring with opposing magnetic poles that co-rotates with impellers on a gas meter; and recording data in memory that corresponds with the data signal (as recited in claim 15), for cost effective and allows also the detection of highest rotational speeds ([0019]). Furthermore, 
Modified Wang does not explicitly teach all components: processor, a timing circuit, all three (processor, a timing circuit, and non-volatile memory) together forming a micro-controller, a sensor unit coupled to the micro-controller, a power unit separate from the sensor unit and coupled to the micro-controller, and a battery coupled to the power unit and the micro-controller; a battery coupled to the power unit and the micro-controller; wherein the power signal is directed to the battery and is sufficient to operate the processor and timing circuit to write data into the non-volatile memory.
Nishimura teaches a concept of: a micro-controller 2 comprises processor 41, a timing circuit 31, a sensor unit 18 coupled to the micro-controller 2, a power unit 47 separate from the sensor unit 18 and coupled to the micro-controller 2, and a battery coupled to the power unit and the micro-controller 2, wherein power signal from battery is used to operate the processor 41 and timing circuit 31 (see fig.2: detection head 18 corresponds to “sensor unit”; controller 41 corresponds to “processor”; col.3, lines 65-68: power source 47 i.e. a battery is used for operating the circuits in the data processing unit 2, wherein data processing unit 2 corresponds to “micro-controller”; when battery is used to operate the circuits in the data processing unit 2, power signal from battery is sufficient to operate the processor 41 and timing circuit 31).
Since Mehnert teaches a counter unit having a non-volatile data memory (see claim 13 of Mehnert: a non-volatile data memory means that data is written into a non-volatile memory) and since it is well known in the art that that by writing data into the non-volatile memory (or ROM), stored information of time of measurement and/or measured data can be retained even after power is removed, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of 
Modified Wang does not explicitly teach wherein executable instructions stored on the non-volatile memory configures the processor to create event data that defines consumer demand for gas that transits the meter body, generate values for volumetric flow that correct for conditions that prevail at said meter body, and store raw data in the non-volatile memory.
Nakane teaches a concept of: apparatus uses a microprocessor-based circuit to continually monitor the individual gas demand for a particular consumer. The actual gas usage for any predetermined time period is then automatically and manually compared with the individual consumer's expected demand level. The apparatus is adjustable to accommodate for changes in gas demand due to, for example, an addition, change or deletion in the consumer's gas equipment (col.3, lines 3-13: “adjustable to accommodate for changes in gas demand due to, for example, an addition, change or deletion in the consumer's gas equipment” corresponds to “event data is created/generated by processor”).
Since modified Wang teaches gas that transits the meter body; storing and retrieving data from a memory (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of modified Wang with concept teachings of Nakane to include wherein executable (as recited in claim 1); creating and storing event data that defines consumer demand for gas that transits the meter body (as recited in claim 15), to accommodate for changes in gas demand due to, for example, an addition, change or deletion in the consumer's gas equipment (col.3, lines 3-13).
Modified Wang does not explicitly teach executable instructions on the non-volatile memory that configure the processor to, generate values for volumetric flow that correct for conditions that prevail at said meter body, and store raw data in the non-volatile memory.
Another embodiment of Efimov teaches generate values for volumetric flow that correct for conditions that prevail at gas meter ([0003]: so-called flow computers coupled/connected to gas meter, wherein the so-called flow computers having additional measuring information i.e. gas temperature and gas pressure for temperature and pressure correction of gas volume measured by gas meter; gas temperature and gas pressure correspond to “conditions”; thus “generate values for volumetric flow that correct for conditions that prevail at gas meter”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of modified Wang with concept teachings of another embodiment of Efimov to include: wherein executable instructions stored on the non-volatile memory configures the processor to generate values for volumetric flow that correct for conditions that prevail at said meter body, to correct measured gas volume to standard ([0003]).
Modified Wang does not explicitly teach executable instructions on the non-volatile memory that configure the processor to, store raw data in the non-volatile memory.
Cote teaches a concept of: a processor for raw signal from sensor and memory for storing the raw values for later examination by a user ([0013]).

Modified Wang does not explicitly teach executable instructions on the memory that configure the processor to, store raw data in the non-volatile memory.
Triaca teaches a concept of: processing signals, to record/store information and to exchange information i.e. in the form of executable and/or machine readable instructions that can instruct as to operation of encoder device and gas meter generally ([0005]).
Since Mehnert teaches a counter unit having a non-volatile data memory (see claim 13 of Mehnert: a non-volatile data memory means that data is written into a non-volatile memory) and since it is well known in the art that that by writing data into the non-volatile memory (or ROM), stored information of time of measurement and/or measured data can be retained even after power is removed, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wang with teachings of Triaca to include executable instructions on the non-volatile memory that configure the processor to, store raw data in the non-volatile memory, to instruct as to operation of encoder device and gas meter generally ([0005]).

Regarding claim 2, modified Wang teaches all limitations of claim 1 above.
Claim 2 (wherein the power signal energizes the processor) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 3, modified Wang teaches all limitations of claim 1 above.


Regarding claim 5, modified Wang teaches all limitations of claim 1 above.
Claim 5 (wherein the sensor unit comprises a Wiegand sensor) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 7, modified Wang teaches all limitations of claim 1 above.
Claim 7 (wherein the encoder device includes an enclosure that seals the sensor unit, the power unit, the processor, and the non-volatile memory inside and affixes to the meter body) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 8, modified Wang teaches all limitations of claims 1 and 7 above.
Claim 8 (wherein the encoder device includes a wiring harness that extends from the enclosure) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 15, claim 15 (concomitantly generating a data signal and a power signal, each from an independent device, in response to rotation of an annular ring with opposing magnetic poles that co-rotates with impellers on a gas meter; directing the power signal to a battery; and recording data in memory that corresponds with the data signal; and creating and storing event data that defines consumer demand for gas that transits the meter body, generating values for volumetric flow that correct for conditions that prevail at the gas meter, wherein the power signal is sufficient to operate a processor and a timing circuit to write data into the non-volatile memory) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 19, claim 19 (stimulating a Wiegand sensor, wherein the data signal originates from the Wiegand sensor) is rejected as reasons stated in the rejection of claim 1 above (note that annular ring coupled with impellers to co-rotate in response to flow of fluid through interior cavity of flow meter stimulate the Wiegand sensor to output data signal as reasons stated in the rejection of claim 1 above).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160042269) in further view of Efimov – US 20160003653, Dlugos et al. (US 6191687), Ramsesh – US 20120293115, Mehnert (US 20110006757), Nishimura – US 4651291, Nakane – US 4866633, Cote – US 20120042725, and Triaca – US 20170074702, and further in further view of Canfield – US 20040260372.

Regarding claim 6, modified Wang teaches all limitations of claim 1 above.
While modified Wang teaches wherein power unit comprises a thin wire conductor wrapped around a magnetic core (as reasons stated in the rejection of claim 1 above), it does not explicitly teach a hollow magnetic core.
However, Canfield teaches a concept of having a hollow magnetic tube/core 12, in which an electrically conductive wire coil is wound around the hollow magnetic tube/core 12; the output of the coil (the output is generated as a result of being exposed to a varying magnetic field that is concentrated around the coil by virtue of the field concentrating tube) is utilized as part of a power supply (fig.1 and abstract; hence, “stimulating a wire conductor wrapped around a hollow magnetic core” (as recited in claim 20)).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify magnetic core 46/52 of modified Wang and Ramsesh with concept teachings of Canfield to include wherein power unit comprises a thin 

Regarding claim 20, modified Wang teaches all limitations of claim 15 above.
Claim 20 (stimulating a wire conductor wrapped around a hollow magnetic core, wherein the power signal originates from the wire conductor) is rejected as reasons stated in the rejection of claims 1 and 6 and 15 above.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 20150153203) in further view of Ramsesh – US 20120293115, Efimov et al. (US 20160003653), Dlugos et al. (US 6191687), and Yao – US 20180259378, Mehnert (US 20110006757), Nishimura – US 4651291, and Nakane – US 4866633, and further in further view of Cote – US 20120042725 and Triaca – US 20170074702.

Regarding claim 11, Simon teaches a Wiegand sensor 1 (para.0015: Wiegand wire 1 is used as Wiegand sensor or microgenerator); a processing unit 2 coupled with the Wiegand sensor 1 to receive signals, the processing unit 2 comprising a processor (counting logic corresponds to “a processor”) coupled with memory 3 having executable instructions stored thereon (FRAM memory 3 is program memory), the executable instructions configure the processor to receive a signal from the Wiegand sensor 1 and store raw data in memory 3 corresponding with the signal (see fig.1; wherein power signal energizes the processor (para.0062: electrical pulse power generated by the Wiegand wire is sufficient only for supplying counting logic and memory device 3, wherein the memory developed as FRAM; counting logic and memory device 3 corresponds to “processor”), which responds by recording data in memory, the data corresponding with the data signal (para. 0051-0052: signal of micro-generator or Wiegand sensor 1 (para.0015: Wiegand wire 1 is used as Wiegand sensor or microgenerator), which initiates the counting operation in non-volatile memory of a revolution counter, is used as trigger pulse; since this signal is already provided for the basic function of the revolution counter, no additional signals that are used for monitoring the pulse signal need to be generated, the instantaneous number of revolutions is read out from the memory device for storing the number of revolutions at the beginning of the initial operation; number of revolutions corresponds to “data signal” or “raw data that correspond with data signal” from Wiegand sensor 1; thus “the executable instructions configure the processor to receive a signal from the Wiegand sensor and store raw data in memory corresponding with the signal”).
While Simon teaches a Wiegand sensor; a processing unit coupled with the Wiegand sensor to receive signals, the processing unit comprising a processor and a timing circuit, the processor coupled with a non-volatile memory having executable instructions stored thereon, the executable instructions configure the processor to receive a signal from the Wiegand sensor; and store raw data in memory corresponding with the signal, it does not explicitly teach a thin wire conductor wrapped around a magnetic core that is independent of the Wiegand sensor; an enclosure sealing the Wiegand sensor, the thin wire conductor, the magnetic core, and the processing unit in an interior cavity; and an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously; a battery coupled to the thin wire conductor, and wherein the power signal is sufficient to operate the processor and the timing circuit to write data into the non-volatile memory.
Ramsesh teaches a sensor unit/module 18 and a power unit/source (16, 56, 58) separate from the sensor unit/module 18 (fig.5), the sensor unit/module 18 and the power (16, 56, 58) responsive to rotation of the impellers to generate a data signal and a power signal, respectively, without contact with a rotating target 32 (fig.3A).
	Ramsesh further teaches that power unit/source (16, 56, 58) comprises a thin wire conductor 48 wrapped around a magnetic core 46/52 (fig.3A, [0047-0048]).
Ramesesh reference further teaches a battery coupled to the thin wire conductor ([0055]: electrical voltage (which also corresponds to “power signal”) from coil (or thin wire conductor) 48 is used to both sense speed of target (data signal) and generate power to operate sensor 12 and/or recharge the power source i.e. rechargeable battery; thus “a battery coupled to the thin wire conductor”). 
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simon with concept teachings of Ramsesh to include a thin wire conductor wrapped around a magnetic core that is independent of the Wiegand sensor; a battery coupled to the thin wire conductor, for sensing and independently generating operational power and to allow sensor to operate independently for long durations of time ([0004] of Ramsesh).
Simon and Ramsesh does not explicitly teach the processing unit comprising a processor and a timing circuit, the processor coupled with a non-volatile memory; an enclosure sealing the Wiegand sensor, the thin wire conductor, the magnetic core, and the processing unit in an interior cavity; a wiring harness that extends from the enclosure, and an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously, and wherein the power signal is sufficient to operate the processor and the timing circuit to write data into the non-volatile memory.
Efimov teaches a concept of: encoder device (or electronic recording device) 1 having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) 1  (figs.1-2; [0047]: self-powered counter, wherein Wiegand sensor 2 as a power generating element or “power unit”; [0048]: FRAM 4 corresponds to “memory”; Wiegand sensor 2 also corresponds to “power unit”); [0048]: counting circuit 4 counts incoming pulses per unit of time depending on upwards or downwards rotary direction, hence, counting circuit 4 also corresponds to “a processor”; [0048]: entire assembly of the batteryless counter is housed in a tubular housing that is screwed into a gas meter; [0049]: wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits; thus “a concept of: encoder device (or electronic recording device) having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits”). Efimov further teaches sensor unit 2 of the encoder device 1 is responsive to rotation of turbine wheel of a turbine flow meter, in which the sensor unit 2 detects rotation of turbine wheel of a turbine flow meter by detecting rotating magnet field generated by one or more permanent magnets associated with the turbine wheel of the turbine flow meter to generate a data signal ([0048]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with teachings of Efimov to include an enclosure sealing the Wiegand sensor, the thin wire conductor, the magnetic core, and the processing unit in an interior cavity; a wiring harness that extends from the enclosure, for housing the entire assembly of batteryless counter in a tubular housing, which results in that such a tubular housing may be screwed into a gas or water meter ([0048]).
Simon, Ramsesh, and Efimov does not explicitly teach the processing unit comprising a processor and a timing circuit, the processor coupled with a non-volatile memory; an annular 
Dlugos teach a sensor unit 10 (Wiegand generator 10 correspond to “a sensor unit” as in col.4, lines 15-21: rotation of valves, which represent water or gas displacement, is detected by the Wiegand generator which, in turn, produces therefrom output pulses), wherein the sensor unit 10 responsive to rotation of rotating valve(s) to generate a data signal and a power signal, concomitantly or at the same time or simultaneously, without contact with the rotating valve(s); hence, movement/rotation of the valve(s) stimulates the Wiegand sensor (col.2, lines 11-18: power signal produced from Wiegand sensor; hence, Wiegand sensor also corresponds to “power unit”; col.4, lines 24-25: a Wiegand effect generator 10 has no moving parts; thus “sensor unit and power unit of encoder device responsive to rotation of valve(s) to generate a data signal and a power signal without contact with the valve(s)”). 
Dlugos further teaches opposing magnetic poles coupled to a valve of a meter wherein the valves rotates upon occurrence of flow of a predetermined amount of a gas or liquid through the meter (col.1, lines 65-67 and col.2, lines 1-22 and lines 61-67 and col.3, lines 1-33 and fig.2) (hence, the opposing magnetic poles co-rotates with the valve of the meter in response to flow of fluid through interior cavity of the meter).
Since Simon teaches Wiegand wire 1 is magnetically biased during rotary motion by a first pole i.e. north pole of permanent magnet and Wiegand wire 1 is triggered when approaching the other pole i.e. south pole to generate a pulse and the pulse contains enough energy to supply the energy required for counting the pulses of the Wiegand wire, and since Ramsesh teaches the sensor unit/module 18 and the power unit/source (16, 56, 58) responsive (as recited in claim 14); for having little to no maintenance over its anticipated life since Wiegand effect generator has no moving parts (col.4, lines 24-26 of Dlugos). Wiegand sensor is self-powered and thus, do not require an internal or external power source, which in turn, allows for placement of metering equipment i.e. a gas or water meter in generally inaccessible locations (col.4, lines 1-9 of Dlugos). 
Simon, Ramsesh, Efimov, and Dlugos does not explicitly teach the processing unit comprising a processor and a timing circuit, the processor coupled with a non-volatile memory; an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously, and wherein the power signal is sufficient to operate the processor and the timing circuit to write data into the non-volatile memory.
Yao teaches gears 210 of a mechanical assembly 200 on a gas meter (fig.7); sensor part 134 coupled to gear 210, sensor part 134 will co-rotate with the gear as impellers 206 rotate in response to fluid that transits inlet/outlets 128 (fig.7; [0030]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with teachings of Yao to 
Simon, Ramsesh, Efimov, Dlugos, and Yao does not explicitly teach the processing unit comprising a processor and a timing circuit, the processor coupled with a non-volatile memory; an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously; and wherein the power signal is sufficient to operate the processor and the timing circuit to write data into the non-volatile memory.
Mehnert teaches an annular ring 14 with opposing magnetic poles EM1, EM2 (figs.3-4), wherein the annular ring 14 rotates about a central area within which at least Wiegand element is located without contact with the annular ring 14 (figs.3-4 and [0031]).
Mehnert further teaches a counter unit having a non-volatile data memory (see claim 13 of Mehnert).
Since modified Simon teaches opposing magnetic poles secures to gears of a mechanical assembly on a gas meter so that the opposing magnetic poles co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify opposing magnetic poles of modified Simon with concept teachings of Mehnert to include an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously, for cost effective and allows also the detection of highest rotational speeds ([0019]). Furthermore, Wiegand element is shielded against external magnetic fields, external 
Nishimura teaches a concept of: a micro-controller 2 comprises processor 41, a timing circuit 31, a sensor unit 18 coupled to the micro-controller 2, a power unit 47 separate from the sensor unit 18 and coupled to the micro-controller 2, and a battery coupled to the power unit and the micro-controller 2, wherein power signal from battery is used to operate the processor 41 and timing circuit 31 (see fig.2: detection head 18 corresponds to “sensor unit”; controller 41 corresponds to “processor”; col.3, lines 65-68: power source 47 i.e. a battery is used for operating the circuits in the data processing unit 2, wherein data processing unit 2 corresponds to “micro-controller”; when battery is used to operate the circuits in the data processing unit 2, power signal from battery is sufficient to operate the processor 41 and timing circuit 31).
Since Mehnert teaches a counter unit having a non-volatile data memory (see claim 13 of Mehnert: a non-volatile data memory means that data is written into a non-volatile memory) and since it is well known in the art that that by writing data into the non-volatile memory (or ROM), stored information of time of measurement and/or measured data can be retained even after power is removed, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify processing unit of modified Simon with concept teachings of Mehnert to include: the processing unit comprising a processor and a timing circuit, the processor coupled with a non-volatile memory; and wherein the power signal is sufficient to operate the processor and the timing circuit to write data into the non-volatile memory, to digitally indicate both measured value data and time data (figs.2-3 and col.3, lines 55-60). This is important to indicate measured values of a measuring instrument (col.1, lines 7-8) and to inform worker of the time for conducting the measurement (col.4, lines 34-35) even after power is removed.
generate values for volumetric flow that correct for conditions that prevail at said meter body, and store raw data in the non-volatile memory.
Nakane teaches a concept of: apparatus uses a microprocessor-based circuit to continually monitor the individual gas demand for a particular consumer. The actual gas usage for any predetermined time period is then automatically and manually compared with the individual consumer's expected demand level. The apparatus is adjustable to accommodate for changes in gas demand due to, for example, an addition, change or deletion in the consumer's gas equipment (col.3, lines 3-13: “adjustable to accommodate for changes in gas demand due to, for example, an addition, change or deletion in the consumer's gas equipment” corresponds to “event data is created/generated by processor”).
Since modified Wang teaches gas that transits the meter body (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of modified Simon with concept teachings of Nakane to include wherein executable instructions configure the processor to create event data that defines consumer demand for gas that transits the meter body, to accommodate for changes in gas demand due to, for example, an addition, change or deletion in the consumer's gas equipment (col.3, lines 3-13).
Another embodiment of Efimov teaches generate values for volumetric flow that correct for conditions that prevail at gas meter ([0003]: so-called flow computers coupled/connected to gas meter, wherein the so-called flow computers having additional measuring information i.e. gas temperature and gas pressure for temperature and pressure correction of gas volume measured by gas meter; gas temperature and gas pressure correspond to “conditions”; thus “generate values for volumetric flow that correct for conditions that prevail at gas meter”).
generate values for volumetric flow that correct for conditions that prevail at said meter body, to correct measured gas volume to standard ([0003]).
Modified Wang does not explicitly teach executable instructions on the non-volatile memory that configure the processor to, store raw data in the non-volatile memory.
Cote teaches a concept of: a processor for raw signal from sensor and memory for storing the raw values for later examination by a user ([0013]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wang with teachings of Cote to include store raw data on memory that correspond with data signal from sensor unit, for storing the raw values for later examination by a user ([0013]).
Modified Wang does not explicitly teach executable instructions on the memory that configure the processor to, store raw data in the non-volatile memory.
Triaca teaches a concept of: processing signals, to record/store information and to exchange information i.e. in the form of executable and/or machine readable instructions that can instruct as to operation of encoder device and gas meter generally ([0005]).
Since Mehnert teaches a counter unit having a non-volatile data memory (see claim 13 of Mehnert: a non-volatile data memory means that data is written into a non-volatile memory) and since it is well known in the art that that by writing data into the non-volatile memory (or ROM), stored information of time of measurement and/or measured data can be retained even after power is removed, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wang with teachings of Triaca to include executable instructions on the non-volatile memory that store raw data in the non-volatile memory, to instruct as to operation of encoder device and gas meter generally ([0005]).

Regarding claim 14, modified Simon teaches all limitations of claim 11 above.
Claim 14 (a wiring harness that extends from the enclosure) is rejected as reasons stated in the rejection of claim 11 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 20150153203) in further view of Ramsesh – US 20120293115, Efimov et al. (US 20160003653), Dlugos et al. (US 6191687), Yao – US 20180259378, Mehnert (US 20110006757), Nishimura – US 4651291, Nakane – US 4866633, Cote – US 20120042725, and Triaca – US 20170074702, and further in further view of Allen (US 6692572).

Regarding claim 12, modified Simon teaches all limitations of claim 11 above.
While modified Simon teaches a Wiegand sensor; a processing unit coupled with the Wiegand sensor to receive signals, the processing unit comprising a processor coupled with memory having executable instructions stored thereon, the executable instructions configure the processor to receive a signal from the Wiegand sensor; and store raw data in memory corresponding with the signal, it does not explicitly teach wherein the executable instructions configure the processor to process the signal from the Wiegand sensor to generate a digital signal.
Allen teaches a flow meter 94 coupled with a flow volume encoder 96, wherein the flow meter 94 measure volume of material flowing. The flow volume encoder 96 receives signal corresponds to measured volume of material flowing and then send digital information such as counts per cubic centimeter, or counts per gallon (col.4, lines 18-28).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 20150153203) in further view of Ramsesh – US 20120293115, Efimov et al. (US 20160003653), Dlugos et al. (US 6191687), Yao – US 20180259378, Mehnert (US 20110006757), Nishimura – US 4651291, Nakane – US 4866633, Cote – US 20120042725, and Triaca – US 20170074702, and further in further view of Katzer et al. (US 8863252).

Regarding claim 13, modified Simon teaches all limitations of claim 11 above.
While Simon teaches cyclical memory as in para.0049, it does not explicitly teach wherein the non-volatile memory includes a cyclic redundancy check (CRC) number.
Katzer teaches memory includes a cyclic redundancy check (CRC) number (col.11, lines 32-34).
Since modified Simon teaches non-volatile memory (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with concept teachings of Katzer to include .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying previous Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 5291790, which teaches: correcting for variations in gas volume due to temperature (col.3, lines 36-37).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861